511Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-6, 8-10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitaloni et al (US 3,512,746).
Vitaloni et al discloses an optical mount comprising a component support (17) for an optical component (2, the mirror); a clamp member (the spherical spring disk (16a), see column 6, line 64 to column 3, line 2; a frame (8, 11) having a component support interface (12) that, when positioned against the component support, defines a first curvature (the surface of element 12 which contacts the surface of element 14) for pivoting the component support about a center of curvature (see Fig. 2); a clamping interface (the surface of element 12 which contacts the surface of spherical spring element 16(a)) that defines a second curvature, concentric with the center of curvature of the component support interface, for pivoting the clamp member (see Fig. 2); and a coupling (15, 15b, 16) that is configured to urge the clamp member and the component support against the frame, wherein the optical component (2, the mirror) is formed on the component support (see Fig. 2). wherein the clamp member (16a) has a spherical surface (see  column 6, line 64 to column 3, line 2) having the second curvature, wherein the coupling is an integral part of the clamp member (see Fig. 2), wherein the frame has a channel (the opening which receives element 15) and wherein the channel has an axis that extends between the 
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the component support interface and the clamping interface of the frame of Vitaloni et al to impart a spherical and/or conical surface in order to mate with the respective spherical surface of the component support (14) and clamp member (16a) so as to provide a stable, frictional engagement between the elements, since it has been held that a mere change in shape of an element is generally recognized as being within the level of one of ordinary skill in the art when the change in shape is not significant to the function of the combination. Note: In re Dailey, 357 F.2d 669, 148 USPQ 47 (CCPA 1966) 
4.	Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Claims 11-18 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
March 11, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872